NONPRECEDENTIAL DISPOSITION




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted February 13, 2017*
                                Decided February 13, 2017

                                          Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       ANN CLAIRE WILLIAMS, Circuit Judge

                       DIANE S. SYKES, Circuit Judge


No. 16-1056

ERIC C. HUDSON,                                  Appeal from the United States District
      Plaintiff-Appellant,                       Court for the Central District of Illinois.

       v.                                        No. 13-cv-04091

RONALD SALIER,                                   Sara Darrow,
    Defendant-Appellee.                          Judge.




                                        ORDER

       Eric Hudson appeals the grant of summary judgment against him in this civil-
rights suit asserting that a police officer falsely arrested him based on a warrant for a
different individual. We affirm.




       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(A)(2)(C).
No. 16-1056                                                                             Page 2

        Hudson was in the passenger seat of a car driven by Johnny Hicks when they
were pulled over for a broken headlight by Illinois State Police Officer Ronald Salier.
Salier ran Hicks’s name through a computer in his squad car and discovered a warrant
for his arrest. Salier proceeded to arrest Hicks and secure him in the back of the squad
car. Hicks told Salier that Hudson could drive the car from the scene so that it would
not have to be towed. Salier then asked Hudson for his license, in accordance with
standard operating procedures, and ran his information through the computer. The
computer returned a warrant for an individual named Clifton Hudson—Eric’s
brother—who had failed to pay a ticket on an uninsured vehicle. According to Salier,
the computer displayed identifying information, such as Clifton’s height, weight, and
eye color, as well as a birthdate that matched Eric’s and Eric’s name as an alias. Salier
arrested Eric and radioed for backup.

       While Salier was putting Eric under arrest, Clifton and two other family
members arrived at the scene. They protested that Eric could not be the subject of the
warrant, but Salier continued with the arrest and placed Eric into another squad car that
had pulled up. Salier had Eric transported to the local jail to be fingerprinted to confirm
his identity; that way, he either could be booked on a valid, applicable warrant or
released. Eric was taken to the jail and fingerprinted, but jail officials did not realize that
he was not the subject of the warrant. He was booked and placed in a cell until a family
member bonded him out hours later.

       Eric Hudson sued Salier under 42 U.S.C. § 1983 asserting false arrest in violation
of the Fourth and Fourteenth Amendments. After discovery had taken place, Salier
moved for summary judgment, arguing that he acted reasonably as a matter of law in
arresting Eric based on the information contained in the warrant.

       The district court determined that Eric’s Fourth Amendment rights were not
violated, and granted summary judgment for Salier. The court agreed with Salier that
his decision to arrest Eric was reasonable based on his name and birthdate matching the
information on the warrant. As for Eric’s argument that Salier would have discovered
the mistaken information had he listened to the protests of family members present, the
court explained that Salier—knowing that there was a valid warrant for Clifton
Hudson’s arrest—was not required to seek out evidence that potentially would
exonerate Eric.

      Eric, through counsel, appealed, and we allowed counsel to withdraw after Eric’s
opening brief was filed. Eric challenges the district court’s conclusion that Salier acted
reasonably when he mistook him for Clifton, the target of the warrant. In Eric’s view,
No. 16-1056                                                                           Page 3

his arrest was unreasonable because Salier acknowledged that there was only a “50/50”
chance he was arresting Clifton Hudson. According to Eric, Salier should have
conducted a more thorough investigation into his identity because Eric’s driver’s license
alerted Salier that he may have been arresting someone other than the target of the
warrant.

       When a police officer mistakes a person for someone he seeks to arrest, the arrest
is constitutional if the officer (1) has probable cause to arrest the person sought, and (2)
reasonably believes that the arrestee is the person sought. See Hill v. California, 401
U.S. 797, 802 (1971); Catlin v. City of Wheaton, 574 F.3d 361, 365 (7th Cir. 2009).
Reasonable belief requires a “sufficient probability, not certainty” that the arrestee is the
intended target. See Hill, 401 U.S. at 804; Tibbs v. City of Chicago, 469 F.3d 661, 664
(7th Cir. 2006).

        As the district court properly determined, Salier’s decision to arrest Eric was
reasonable. The physical similarities between Eric and the warrant’s description of
Clifton, coupled with Eric’s identification matching the alias name and birthdate from
the warrant, was enough to support the reasonableness of Eric’s arrest. See Hill, 401 U.S.
at 803–04 (holding that police officers had probable cause to arrest individual who
matched the suspect’s physical description, even though he produced identification
showing that he was not the suspect); Catlin, 574 F.3d at 365– 66 (upholding
reasonableness of an arrest of a person having a name different from target’s but similar
age, height, weight, and arrestee was driving motorcycle similar to that of target’s in
area where target was expected to be found); Tibbs, 469 F.3d at 664 (upholding
reasonableness of an arrest of a person having same name, race, and sex as target but
different middle initials and a 6-year age difference). To the extent Eric maintains that
Salier should have heeded the protests of family members and investigated his identity
further, Salier was not required to do so because he had probable cause to make the
arrest. See Baker v. McCollon, 443 U.S. 137, 145–46 (1979); Atkins v. City of Chicago, 631
F.3d 823, 828 (7th Cir. 2011).

                                                                                AFFIRMED.